United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-20443
                         Summary Calendar



CHAVEZ D. PRICE,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
KEN LEVI; TONI TRIPLETT,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-4221
                       --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Chavez D. Price, Texas prisoner # 821134, appeals from the

dismissal of his 28 U.S.C. § 2254 petition in which he challenged

the 1997 revocation of his probation, which had been imposed

following his 1995 conviction for aggravated assault.      The

district court dismissed Price's petition as time-barred under

the Antiterrorism and Effective Death Penalty Act ("AEDPA"), 28


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20443
                                 -2-

U.S.C. § 2244.   The district court issued Price a certificate of

appealability ("COA") on the timeliness of his petition.      We

review de novo a district court's denial of a federal habeas

petition on procedural grounds.       See Lookingbill v. Cockrell, 293

F.3d 256, 260 (5th Cir. 2002), cert. denied, 123 S. Ct. 878

(2003).

     The district court held that Price's conviction became

final, and the federal limitations period began, upon the

expiration of the 30-day period under state law to file a timely

petition for discretionary review ("PDR") with the Texas Court of

Criminal Appeals.   Price argues that his conviction did not

become final until much later when the Texas Court of Appeals

issued its mandate.   He argues further that after the state

appellate court denied his direct appeal, it issued a notice to

disregard the decision and permitted him to file a supplemental

brief.

     Price's conviction became final at the conclusion of the 30-

day period for filing a PDR, not when the state court issued its

mandate.   See Roberts v. Cockrell, 319 F.3d 690, 694-95 (5th Cir.

2003).    Based on our review of the state record, we conclude that

the district court did not err in finding Price's petition time-

barred.    See 28 U.S.C. § 2244(d).    Price's motion to supplement

the record is DENIED.

     AFFIRMED.   MOTION DENIED.